UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                         Chapter 11
 WANSDOWN PROPERTIES CORPORATION
 N.V.,
                                                         Case No. 19–13223 (SMB)
                                Debtor.


                               CERTIFICATE OF SERVICE

Paris Gyparakis, under penalty of perjury, hereby certifies as follows:

               1.      I am over 18 years of age, reside in New York, New York and I am not a

party to this proceeding.

               2.      On May 25, 2020, I served a copy of the Response in Opposition to Debtor's

Objection to Claim Filed By Pelmadulla Stiftung, Vaduz [Doc. No. 94] and the Affidavit in Support

of Response in Opposition to Debtor's Objection to Claim Filed By Pelmadulla Stiftung, Vaduz

[Doc. No. 95], upon the parties whose names and addresses are set forth on the annexed service

list by regular first-class mail, by depositing true copies of same in pre-paid, properly addressed

wrappers in an official depository under the exclusive care and custody of the United States Postal

Service within the state of New York.

Dated: New York, New York
       May 26, 2020



                                                             Paris Gyparakis
                                      SERVICE LIST

Office of the United States Trustee            Kirby Aisner & Curley LLP
U.S. Federal Office Building                   Attorneys for National Investment
201 Varick Street, Room 1006                      Bank (N.A) N.V.
New York, NY 10014                             700 Post Road, Suite 237
Attn: Paul K. Schwartzberg, Esq.               Scarsdale, New York 10583
                                               Attn: Erica R. Aisner, Esq.
Rubin LLC
Attorneys for Wansdown Properties              Law Offices of Christopher Serbagi
  Corporation N.V.                             Attorneys for 29 Beekman Corp.
345 Seventh Avenue, 21st Floor                 488 Madison Avenue, Ste 1120
New York, NY 10001                             New York, NY 10022
Attn: Paul A. Rubin, Esq.                      Attn: Christopher Serbagi, Esq.

Beys Liston & Mobargha LLP                     Blank Rome LLP
Attorneys for Azadeh Nasser Azari              Special Counsel to Wansdown Properties
641 Lexington Avenue, 14th Fl.                   Corporation N.V.
New York, NY 10022                             1271 Avenue of the Americas
Attn: Nader Mobargha, Esq.                     New York, NY 10020
                                               Attn: Ira L. Herman, Esq.




                                           2
